Citation Nr: 1120623	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  06-18 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to herbicide exposure or to service-connected diabetes mellitus.

2.  Entitlement to service connection for a skin disability, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970. 

This matter comes before the Board of Veterans' Appeals  (Board) from a August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, that reopened and denied service connection for chloracne or other acneform disease of the head, arms, and back, and denied service connection for diabetes mellitus with peripheral neuropathy of the upper extremities.  In April 2006, the RO granted service connection for diabetes mellitus, and continued the denial of service connection for peripheral neuropathy.  The Veteran and his spouse presented testimony at a personal hearing in March 2009 before the undersigned Veterans Law Judge.  In July 2009, the Board remanded the claim for additional development. 


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy first manifested many years after his separation from service and is not related to his service or to any incident therein, did not manifest within one year of the Veteran's last exposure to herbicides or within one year following his separation from service, and was not caused or aggravated by his service-connected diabetes mellitus.  

2.  The Veteran's skin disorder first manifested many years after his separation from service and is not related to his service or to any incident therein, and did not manifest within one year of the Veteran's last exposure to herbicides or within one year following his separation from service.
 
CONCLUSIONS OF LAW

1.  The Veteran's peripheral neuropathy was not incurred in or aggravated by the Veteran's active service, may not be presumed to have been incurred during his service, and was not caused or aggravated by his service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010). 

2.  The Veteran's skin disorder was not incurred in or aggravated by the Veteran's active service and may not be presumed to have been incurred during his service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection for some disorders, including organic diseases of the nervous system, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010). 

VA regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2010). 

The following diseases shall be service connected if the veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) (2010) are satisfied:  chloracne or other acneform disease consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2010).

Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), Parkinson's disease, and hairy cell leukemia and other chronic B-cell leukemias to the list of diseases associated with exposure to certain herbicide agents.  However, for purposes of the amendment, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  75 Fed. Reg. 53,202 (August 31, 2010).

A presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  75 Fed. Reg. 109 (June 8, 2010).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that porphyria cutanea tarda, chloracne or other acneform disease consistent with chloracne, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.307(a)(6)(ii) (2010).

Peripheral Neuropathy of the Bilateral Upper Extremities

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2010).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.303 , 3.310 (2010). 

The Veteran contends that his current peripheral neuropathy of the bilateral upper extremities is either related to herbicide exposure in service or was caused or aggravated by his diabetes mellitus. 

Service medical records show that on October 1968 induction examination, the Veteran reported having mild leg cramps occasionally.  On November 1970 separation examination, the Veteran denied having any neurological symptoms and peripheral neuropathy was not diagnosed.  

Post-service treatment records do not indicate that the Veteran suffered from acute or subacute peripheral neuropathy within the year following his service.  To the contrary, on October 1990 VA private neurological examination, the Veteran denied having had any injuries or illnesses while in service and was in good health until March 1987, when he suffered a myocardial infarction.  At that time he was also found to have hypertension.  In March 1990, he had an intracerebral hemorrhage on the left side and became paralyzed on the right side.  After physical therapy, he was able to begin speaking again and had movement at his right shoulder.  However, his wrist, hand, and fingers were motionless.  He had obvious spastic paralysis of the right upper and lower extremities.  The diagnosis was chronic brain syndrome with a moderate expressive aphasia and right spastic hemiplegia secondary to left hemorrhage.  

On July 1991 VA examination, the Veteran reported having complete paralysis on the right side.  He was diagnosed with right hemiparesis with partial aphasia secondary to cerebrovascular accident (CVA).

VA treatment records show that in March 2000, the Veteran reported having right-sided pain and weakness.  The right upper extremity pain had been present for more than a year.  The etiology was unknown.  The pain was thought to possibly be related to a lumbar spine disability.  In April 2001, the Veteran's upper and lower extremity pain was gradually worsening.  The assessment was possible arthralgia.  In October 2001, the Veteran reported having tingling in the left arm and hand that had started the previous day.  He felt that his symptoms were related to recent removal of his parathyroid glands.  It was noted that he had some right-sided residuals related to his previous CVA.  In December 2001, the Veteran had chest pain that radiated to his left arm.  The diagnosis was unstable angina.  In May 2003, he had weakness in his upper extremities.  He had trouble clenching his fingers to lift objects.  No diagnosis with regard to the upper extremities was provided.  In July 2003, it was noted that he had been recently hospitalized due to chest pain.  He had ongoing chest pain and shortness of breath, as well as a worsening of pain in the right upper and lower extremities, including spasms and jerking of the right leg.  Those symptoms were considered to be associated with his right hemiparesis which had been present for twelve years.  

In July 2003, the Veteran was found to have elevated blood glucose levels.  The assessment was carbohydrate intolerance versus diabetes.  In August 2003, the assessment was impaired fasting glucose versus diabetes mellitus.  However, upon further testing, in July 2004, he was found to not meet the criteria for diabetes and was instead assessed as having a history of elevated blood sugar.  In November 2005, it was noted that the Veteran had diabetes mellitus per an endocrinology note created in February 2005.  

In May 2006, the Veteran reported chronic lower extremity pain that was different than the spasms he had been having for many years in his right upper and lower extremity.  In October 2006, the Veteran was diagnosed with polyneuropathy of the lower extremities secondary to his diabetes.  His right wrist spasticity was treated as a residual of his previous CVA.  

On January 2008 VA examination, the Veteran reported that he had not had any resolution to the residual right arm and right leg weakness following the CVA.  Following his diagnosis of diabetes mellitus, he had developed a burning sensation in his feet.  He had weakness and functional loss in his right arm and leg secondary to the stroke.  The Veteran denied neuropathic symptoms in the upper extremities.  Accordingly, after physically examining the Veteran, the examiner determined that he suffered from bilateral lower extremity peripheral neuropathy secondary to diabetes mellitus.  

VA treatment records show that in February 2008, the Veteran injured his low back when tripping over a chair.  At that time, he denied any tingling or numbness in his arms.  In October 2008, it was noted that the Veteran had occasional right upper extremity edema related to his previous CVA.

At his March 2009 hearing before the Board, the Veteran stated that his arms would go to sleep at times.  He stated that the tingling and pain in both arms would stop him from sleeping and was severe.  

VA treatment records show that in April 2009, the Veteran reported experiencing pain in his upper and lower extremities.  It was thought that his low back and neck spinal pathology could be contributing to the symptoms.  In May 2009, the Veteran reported having low back pain and bilateral upper extremity pain that was radiating from his back and neck.  Examination showed motor deficit weakness in the right upper extremity due to the previous CVA.  There were paraesthesias in the lower extremities.  In July 2009, his right upper extremity pain was again attributed to his previous CVA.  There is no indication that the Veteran complained of neuropathy-like symptoms in the upper left extremity.  In August 2009, the Veteran reported neck and arm pain with associated numbness and tingling in the upper extremities, left worse than right.  Fingers one to three on his left hand would go numb and tingle intermittently.  MRI showed anterior cervical spurring of C4-C5 and C6-C7.  No diagnosis of upper extremity neuropathy was provided, with a continuing diagnosis instead of polyneuropathy of the bilateral lower extremities.

On January 2010 VA examination, the Veteran reported having numbness and pain in both arms and hands.  Motor examination showed difficulty with all motions in the right upper extremity secondary to the CVA.  Muscle strength was 5/5 in the upper extremities.  Sensory examination was intact in the upper extremities.   Reflex examination was 2+ in the left upper extremity and 3+ in the right upper extremity.  There was mild muscle atrophy in the right arm secondary to the CVA.  The diagnosis was subjective sensory neuropathy of both upper extremities without objective findings of peripheral neuropathy on physical examination.  After reviewing the claims file, the examiner determined that the Veteran's subjective peripheral neuropathy was less likely than not related to exposure to herbicides in service because there was no evidence of acute or subacute peripheral neuropathy following service.  The examiner stated that an opinion as to whether the Veteran's subjective peripheral neuropathy was related to his diabetes mellitus could not be made without resorting to mere speculation.  The examiner provided a rationale for that conclusion, stating that the Veteran was being treated for a vitamin B12 deficiency, which caused similar symptoms, and also, after reviewing laboratory results throughout the appeal period, he had only met the criteria for diabetes mellitus in June 2007, when his A1c was 6.5 or greater.  

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the evidence does not establish a medical nexus between military service and the Veteran's subjective peripheral neuropathy of the bilateral upper extremities.  Additionally, the evidence does not show that the Veteran has been diagnosed with acute or subacute peripheral neuropathy.  Accordingly, the Board finds that he is not entitled to presumptive service connection on a direct basis.  

With regard to whether the Veteran is entitled to service connection for peripheral neuropathy of the bilateral upper extremities on a secondary basis, the Board finds that the preponderance of the evidence is against that claim.  In reviewing the cumulative and thorough VA and private treatment records of record, the Board does not find any diagnosis of peripheral neuropathy of the bilateral upper extremities.  The competent evidence of record does not demonstrate that the Veteran has a current diagnosis of peripheral neuropathy of the bilateral upper extremities.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  38 U.S.C.A. § 1110 (West 2002); Brammer  v. Derwinski, 3 Vet. App. 223 (1992).

Significantly, the January 2010 VA examiner concluded that, after physically examining the Veteran and reviewing the claims file, there was no objective evidence of any current peripheral neuropathy of the bilateral upper extremities.  The examiner took into account the Veteran's subjective symptoms of peripheral neuropathy but found that it would be merely speculative to relate those symptoms to his diabetes mellitus in light of other possible sources, such as the Veteran's vitamin B12 deficiency and that his diabetes mellitus only recently met the medical criteria for an official diagnosis.  Accordingly, because the January 2010 VA examiner did not find objective evidence of peripheral neuropathy of the bilateral upper extremities, and additionally did not find that the subjective symptoms could be related to the Veteran's diabetes mellitus, absent resort to mere speculation, the Board finds that service connection on a secondary basis is not warranted in this case.  Though the Veteran has reported subjective symptoms of peripheral neuropathy of the upper extremities, unlike the symptoms and manifestations in his lower extremities, those symptoms have not been diagnosed as a neuropathy related to his diabetes mellitus.

The Board has considered the Veteran's assertions that his claimed peripheral neuropathy is related to his service.  To the extent that the Veteran ascribes his current disorder to his service, however, his opinion is not probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not competent to opine on matter requiring knowledge of medical principles); Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Although the Veteran is competent to state that he experiences tingling or numbness in the arms and hands, he is not competent to diagnose peripheral neuropathy or to relate any peripheral neuropathy to herbicide exposure or any other event in service, nor is he competent to relate those symptoms to his diabetes mellitus.  The medical evidence does not support the a finding of a relationship between any current peripheral neuropathy and the Veteran's service or any event, disease, or injury during his service, or to his diabetes mellitus.

Furthermore, the evidence of record does not show any competent medical opinion that there is any peripheral neuropathy of the upper extremities that is related to exposure to herbicides.  The evidence does not show that any peripheral neuropathy of the upper extremities manifested to a compensable degree within one year following separation from service, or within one year of the last service in Vietnam.  Furthermore, to the extent that any neuropathy symptomatology may be related to the Veteran's CVA, a CVA may not be presumed service-connected based on exposure to herbicides as stroke is specifically excluded from the definition of ischemic heart disease.  The evidence of record does not show that any upper extremity peripheral neuropathy is related to the Veteran's service or to any event, disease, or injury in service or incurred in or aggravated by service.

As the preponderance of the evidence is against the claim for service connection for peripheral neuropathy of the upper extremities, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Skin Disability

The Veteran contends that his current skin disability was first incurred during his service and was caused by herbicide exposure in service. 

Service medical records show that in June 1970, the Veteran was experiencing a persistent, recurrent low grade rash.  He was prescribed medication for relief.  On November 1970 separation examination, the Veteran denied having any skin problems and no skin disability was diagnosed.  As there was no evidence demonstrating that the Veteran suffered from a chronic skin disability while in service, to include any evidence that the rash in service was cholracne or other acneform disease consistent with chloracne, the Board finds that chronicity in service is not established in this case.  38 C.F.R. § 3.303(b) (2010). 

As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's claim for service connection for a skin condition on a direct basis.  38 C.F.R. § 3.303(b) (2010). 

Post-service treatment records show that for many years after service, the Veteran's skin was consistently determined to be clear of any lesions or other skin abnormalities.  At an April 1987 VA agent orange examination, the Veteran reported that while in service he had had a skin rash and itching of his scalp.  Those symptoms had recurred on some occasions.  He usually had a summer seasonal rash in the groin area and on the scalp.  He believed it was a fungal infection.  In the past, he had a pilonidal cyst removed.

On October 1990 private neurological evaluation, the Veteran reported that he did not have any injuries or illnesses while in service and was in good health until March 1987, at which time he suffered a myocardial infarction.  In reviewing the private and VA treatment records dated in the 1980s and 1990s, there is no diagnosis of a skin condition other than two isolated and acute instances.  In November 1987, the Veteran was treated for poison ivy on his arms after cutting fire wood and in May 1993, the Veteran was treated for an insect bite.  Further, on July 1991 VA examination, it was noted that there was no evidence of any skin lesions.  Likewise, the VA and private treatment records dated throughout the 2000s also do not show that the Veteran suffered from any chronic skin condition.  To the contrary, on numerous occasions, the Veteran's skin was shown to be within normal limits, warm and dry, and without any rash or lesion.

VA treatment records show that in March 2007, the Veteran reported having warts on his left hand.  Examination revealed three, verrucous, sessile brown papules on the left, similar to the right hand.  The impression was verrucae vulgarae versus sebbhoric keratoses.  In October 2008, a skin assessment while the Veteran was hospitalized for a stomach condition was with normal limits.  

At his March 2009 hearing before the Board, the Veteran stated that he had red bumps on his back and neck that looked like acne.  His representative observed that the Veteran's skin on his back and neck had red pustules with pus.  His wife stated that many years previously, the Veteran had been treated for skin condition that involved the use of a drainage tube.  Since then, he had treated his recurrent skin condition at home. 

On January 2010 VA examination, the Veteran reported that just after leaving Vietnam he started getting pustules on his skin.  He had a cyst in the past which sounded to the examiner like an epidermal inclusion cyst.  Physical examination revealed only pustules at the back of his hairline where his hair was cut closer than the rest of his hair.  The diagnosis was folliculitis.  After reviewing the claims file, the examiner concluded that it was less likely than not that the Veteran's current folliculitis was related to his service because there was no evidence of a chronic skin disorder in service.  Because there was no evidence of treatment for a continuing skin condition in the interim period since service, it was unlikely that the current skin disorder was related to service.  Further, it was less likely than not that the current skin condition was related to herbicide exposure because there was no indication that the Veteran suffered from chloracne or other acne form disease related to chloracne either shortly after service or currently.  

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the evidence is against establishing a medical nexus between military service and the Veteran's skin condition.  Additionally, the evidence does not show that the Veteran has been diagnosed with chloracne or any acneform disease.  Accordingly, the Board finds that he is not entitled to presumptive service connection on that basis.  

Furthermore, the first clinical evidence of record of a diagnosis of a skin condition is dated in January 2010, approximately 40 years after the Veteran's separation from service.  In view of the lengthy period without treatment, there is no evidence of a continuity of treatment, and this weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board has considered the Veteran's assertions that his skin condition is related to his service.  To the extent that the Veteran ascribes his current disorder to his service, however, his opinion is not probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not competent to opine on matter requiring knowledge of medical principles); Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Although the Veteran is competent to state that he experienced a skin rash or other skin condition after separating from service up until the present, he is not competent to diagnose the disorder or to relate the disorder to herbicide exposure or any other event in service.  The medical evidence does not support the a finding of a relationship between any current skin disorder and the Veteran's service or any event, disease, or injury during his service.

In this case, the weight of the medical evidence demonstrates that the Veteran's skin disorder first manifested many years after service and was not caused by any incident of service, nor may it be presumed to be related to service, nor is it shown to be the result of exposure to herbicides during service.  The Board concludes that skin disorder was not incurred in or aggravated by service.  As the preponderance of the evidence is against the claim for service connection for a skin disorder, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103 , 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159  (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the RO sent correspondence in May 2004, December 2007, and March 2010; a rating decision in August 2004; a statement of the case in April 2006; and supplemental statements of the case in July 2006 and in March 2008.  Those documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notice provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notice has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the August 2010 supplemental statement of the case. 

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law. 


ORDER

Service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to herbicide exposure or diabetes mellitus, is denied.

Service connection for skin disorder, to include as secondary to herbicide exposure, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


